Case: 16-60680      Document: 00514229697         Page: 1    Date Filed: 11/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60680                                FILED
                                  Summary Calendar                       November 8, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
YANJUN XIN,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 196 965


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Yanjun Xin, a native and citizen of the People’s Republic of China,
petitions for review of an order of the Board of Immigration Appeals (BIA),
which upheld the decision of an immigration judge (IJ) denying Xin’s
application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT). Xin argued that he would be targeted for
ill-treatment if he returned to China because he sought to challenge his local


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60680    Document: 00514229697      Page: 2   Date Filed: 11/08/2017


                                  No. 16-60680

government’s decision to breach a lease agreement with Xin without providing
him adequate compensation. He asserted that when he attempted to complain
to government officials, the police arrested him, beat him, and held him for
four days.    We review only the BIA’s decision unless the IJ’s reasoning
influenced the BIA. Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 785 (5th
Cir. 2016).
      To support his claims for asylum and withholding of removal, Xin was
required to show that he suffered persecution or has a well-founded fear of
future persecution in China on the basis of his membership in a particular
social group. See 8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1)(B)(i); Sharma
v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).       The BIA understood Xin’s
application as seeking relief on the basis that he belonged to two groups: first,
Chinese who have been forcefully evicted from their property or had their
property confiscated and, second, Chinese landholders who attempt to obtain
redress from the government. Xin does not dispute this characterization. The
first proposed social group—those who have been evicted from their property
or who have had their property confiscated—is not a protected group because
it is defined by the fact that its members were targeted for ill-treatment,
specifically, the seizure of property they possessed. See Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012). As for landholders who attempt to
seek redress from the government, Xin pointed to no evidence that they share
a characteristic such that they are perceived as members of a social group or
that they are recognized as a discrete class by society in China. See Hernandez-
De La Cruz, 819 F.3d at 786-87.
      To the extent that Xin seeks to argue that he is entitled to relief on the
basis that he is a member of the rural class in the hukou system, he has not
challenged the BIA’s determination that the issue was not properly preserved



                                       2
    Case: 16-60680    Document: 00514229697       Page: 3   Date Filed: 11/08/2017


                                 No. 16-60680

because he did not raise it before the IJ. See Eduard v. Ashcroft, 379 F.3d 182,
195 & n.14 (5th Cir. 2004). Xin thus has not exhausted his administrative
remedies, and this court lacks jurisdiction to consider the issue. See Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Accordingly, Xin has not shown that the BIA’s decision to deny asylum
and withholding of removal was not supported by substantial evidence. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Moreover, substantial evidence supports the BIA’s decision to deny Xin’s
claim for CAT relief. See id. Xin suffered a single beating while incarcerated
for four days, but this does not rise to the level of extreme cruel, inhuman, or
degrading treatment and it does not compel a conclusion that it is more likely
than not that Xin will be tortured upon return to China.            See 8 C.F.R.
§ 208.18(a)(2); Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017);
Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015). Moreover, though
Xin points to reports that some criminal detainees in China suffer torture in
certain circumstances and contends that those who have returned to China
after illegally emigrating face stiff penalties, the evidence does not compel the
conclusion that it is more likely than not that he will be tortured. See Iruegas-
Valdez, 846 F.3d at 810; Ramirez-Mejia, 794 F.3d at 493.
      The petition for review is DENIED in part and DISMISSED in part.




                                       3